Citation Nr: 0818295	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  05-06 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for residuals of a neck injury.

2.  Entitlement to an initial disability rating in excess of 
zero percent for residuals of left ring finger fracture.

3.  Entitlement to an initial disability rating in excess of 
10 percent for a right ankle sprain.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1995 to 
October 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO).  In that decision the RO granted 
service connection for residuals of a neck injury, residuals 
of left ring finger fracture, and for a right ankle sprain; 
for which the RO assigned disability ratings of 10, zero, and 
10 percent, respectively.  The veteran perfected appeals as 
to the assigned ratings.

In January 2007, the veteran testified before the undersigned 
at a Travel Board hearing at the RO.  In May 2007 the Board 
remanded the case to the RO for further development.

During the appeal, in a December 2007 rating decision the RO 
increased the assigned rating for the neck injury residuals 
from 10 to 20 percent.  That increased rating claim, however, 
remained in controversy because the rating remained less than 
the maximum available benefit that may be awarded.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).   




FINDINGS OF FACT

1.  The veteran's residuals of a neck injury are manifested 
by complaints of aching pain and stiffness and objective 
findings of right neural foraminal stenosis at C3-C4 due to 
degenerative changes; and are not productive of cervical 
spine forward flexion limited to 15 degrees or less or any 
ankylosis. 

2.  The veteran's left ring finger disability is manifested 
by complaints of pain and stiffness and objective findings of 
significant occupational effects due to deformity, decreased 
mobility and pain constitute impairment analogous to 
arthritis involving two minor joint groups.

3.  The veteran's right ankle sprain is manifested by 
complaints of chronic pain; with moderate limitation of 
motion; and with no malunion or nonunion of the tibia and 
fibula, ankylosis of the ankle, ankylosis of subastragalar or 
tarsal joint, or malunion of the os calcis or astragalus.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for residuals of a neck injury have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 
Part 4, Diagnostic Code 5243 (2007).
 
2.  The criteria for an initial disability rating of 10 
percent for a left ring finger disability have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§  3.102, 
4.20, Part 4, Diagnostic Codes 5010, 5227, 5230, 5155 (2007).

3.  The criteria for an initial evaluation in excess of 10 
percent for right ankle sprain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, Part 
4, Diagnostic Code 5271 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability. 

The statutory notice required by the VCAA is only one part of 
the system of notice required and provided in the VA claim 
adjudication process.  See Wilson v. Mansfield, No. 07-7099 
(Fed. Cir. October 15, 2007).  Under Wilson (citing Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 38 U.S.C.A. 
§ 5103(a) requires only a generic notice after the initial 
claim for benefits has been filed and before the initial 
decision; and does not apply throughout the claim 
adjudication process since other forms of notice-such as 
contained in the rating decision, statement of the case, and 
supplemental statement of the case-provide the claimant with 
notice of law applicable to the specific claim on appeal.  
Id.  

In the April 2004 rating decision, the RO granted service 
connection for the three disabilities that are the subject of 
this decision.  This appeal arises from the veteran's 
disagreement with the initial evaluations assigned by the RO 
in that rating decision.  Courts have held that in such 
appeals, arising from disagreement with the initial 
evaluation following a grant of service connection, once 
service connection is granted, the claim is substantiated; 
and thereafter additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Additionally, the statutory notice required by the VCAA is 
only one part of the system of notice required and provided 
in the VA claim adjudication process.  See Wilson v. 
Mansfield, No. 07-7099 (Fed. Cir. October 15, 2007).  Under 
Wilson (citing Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), 38 U.S.C.A. § 5103(a) requires only a generic notice 
after the initial claim for benefits has been filed and 
before the initial decision.  

It does not apply throughout the claim adjudication process 
as to notice provided after the initial decision; because 
thereafter, under the system of notice required and provided 
in the VA claim adjudication process, other forms of notice-
such as contained in the rating decision, statement of the 
case, and supplemental statement of the case-provide the 
claimant with notice of law applicable to the specific claim 
on appeal.  Id.  The RO has provided the veteran such notice 
to his specific claims throughout the appeal in the statement 
of the case and in the supplemental statement of the case.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's private and VA treatment records, and he 
was afforded formal VA examinations in February and March 
2004, and in November 2007.  Also, the veteran testified 
before the undersigned at a Travel Board hearing at the RO in 
January 2007.  At that time he described the symptoms of his 
three disabilities that are the subject of this decision.  
The Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet.  App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 
15 Vet. App. 143 (2001). 

II.  Analysis

The veteran claims that the severity of his service-connected 
disabilities on appeal each warrant higher initial disability 
ratings.  Disability evaluations are determined by the 
application of the Schedule for Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  If there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In cases in which 
the veteran has appealed the initial rating assigned after 
service connection is established, the Board must consider 
the initial rating, and, if indicated, the propriety of a 
staged rating from the initial effective date forward.  See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007) (allowing for 
staged ratings in the case of a claim for an increased rating 
of an already service-connected disability, based on the 
possibility that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made).  In short, the 
analysis in the following decision is undertaken with 
consideration that different ratings may be warranted for 
different time periods.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required. Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion. 
The RO has evaluated the appealed disability ratings under 
rating criteria for evaluating the musculoskeletal system 
found at 38 C.F.R. § 4.71a (2007).  Many factors are to be 
considered in evaluating disabilities of the musculoskeletal 
system and these include pain, weakness, limitation of 
motion, and atrophy.  Painful motion with the joint or 
periarticular pathology, which produces disability, warrants 
the minimum compensation.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. at 202.

The Court has held that section 4.40 does not require a 
separate rating for pain but rather provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

The veteran's statements describing the symptoms of his 
service-connected disorders are deemed credible evidence.  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus his statements 
regarding causation are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  His 
statements must be considered with the objective clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The words "slight", "moderate", and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6 (2007).  Although a medical examiner's use of descriptive 
terminology such as "mild" is an element of evidence to be 
considered by the Board, it is not dispositive of an issue.  
The Board must evaluate all evidence in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a) (2007); 38 C.F.R. §§ 4.2, 4.6.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2007); Fanning v. Brown, 4 Vet. App. 225 
(1993). 

If there is no diagnostic code specifically applicable to the 
disability for which the veteran is service-connected, that 
disability is to be rated by analogy under a diagnostic code 
for a closely related condition that approximates the 
anatomical localization, symptomatology and functional 
impairment.  See 38 C.F.R. §§ 4.20, 4.27 (2007).  To the 
extent this may be the case here, the Board will consider 
whether a higher rating can be granted under any potentially 
applicable diagnostic codes by way of analogy.

If the evidence for and against a claim is in equipoise, the 
claim will be granted. A claim will be denied only if the 
preponderance of the evidence is against the claim. See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 
1 Vet. App. 49, 56 (1990).

A.  Residuals of a Neck Injury

The RO has evaluated the service-connected residuals of a 
neck injury under the rating criteria for evaluating the 
musculoskeletal system found at 38 C.F.R. § 4.71a (2007).  
38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that 
arthritis due to trauma that is substantiated by X-ray 
findings is to be rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 provides that degenerative 
arthritis that is established by X-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2007).  

In December 2003 the veteran submitted his claim resulting in 
the present appeal.  Under the regulatory criteria for rating 
disabilities of the spine in effect since that time, 
intervertebral disc syndrome is evaluated based on either the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25, separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5393 
(2007).  

If evaluating based on incapacitating episodes, a 20 percent 
evaluation is assigned with incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent evaluation is 
assigned with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  A 60 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Id.  See also 38 C.F.R. 
§ 4.71a, The Spine, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2007).  The 
following two notes follow that section and apply to that 
rating formula.

Note (1): For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4,71a, The Spine, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episode, Note (1) (2007).  

Note (2):  If intervertebral disc syndrome is presented in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  

Evaluation based on orthopedic manifestations (to be combined 
with evaluations for neurologic manifestations) are evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  Under that formula, the following disability 
ratings are assignable if the listed criteria are met: 

A 20 percent rating is warranted if the medical 
evidence shows forward flexion of the thoracolumbar 
spine is greater than 30 degrees, but not greater 
than 60 degrees; or forward flexion of the cervical 
spine greater than 15 degrees but not greater than 
30 degrees; or the combined range of motion of the 
thoracolumbar spine is not greater than 120 
degrees; or the combined range of motion of the 
cervical spine not greater than 170 degrees; or 
there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 30 percent rating is warranted if the medical 
evidence shows forward flexion of the cervical 
spine limited to 15 degrees or less; or favorable 
ankylosis of the entire cervical spine.

A 40 percent rating is warranted if the medical 
evidence shows unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; 
or favorable ankylosis of the entire thoracolumbar 
spine.  

A 50 percent rating is warranted if the medical 
evidence shows there is unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 100 percent rating is warranted if the medical 
evidence shows there is unfavorable ankylosis of 
the entire spine.  

These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, The Spine, General Rating 
Formula for Diseases and Injuries of the Spine, Diagnostic 
Codes 5235 to 5243 (2007).

Any associated objective neurologic abnormalities, including, 
but not limited to bowel or bladder impairment are evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, The Spine, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).   

Normal range of motion of the cervical spine includes forward 
flexion from zero to 45 degrees; extension and lateral 
flexion, bilaterally, are each from zero to 45 degrees; and 
left and right lateral rotation are each from zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2); 38 C.F.R. § 
4.71a, Plate V (2007).
 
The veteran's service-connected residuals of a neck injury 
are rated as 20 percent disabling under Diagnostic Code 5243, 
for intervertebral disc syndrome.  For the reasons discussed 
below, the Board finds that the preponderance of the 
probative and competent medical evidence of record is against 
the claim for a rating in excess of the initially assigned 20 
percent.  

As stated above, the rating criteria provide for rating 
intervertebral disc disease according to the number of 
incapacitating episodes the veteran experiences in the course 
of a year.  Review of the claims file medical records, 
including the report of VA examinations in February 2004 and 
November 2007, reveal that there is no medical evidence 
showing an incapacitating episode.  The veteran has not been 
prescribed bed rest by a physician.  Therefore an increase 
under these criteria is not warranted.  38 C.F.R. § 4.71a, 
The Spine, Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes (2007).

Further, a higher rating cannot be granted under other 
pertinent diagnostic criteria.  An initial disability rating 
in excess of 20 percent is not appropriate for orthopedic 
manifestations under the General Rating Formula for Diseases 
and Injuries of the Spine.   The evidence does not show 
forward flexion of the cervical spine limited to 15 degrees 
or less; or favorable ankylosis of the entire cervical spine.  
38 C.F.R. §§ 4.71a, Diagnostic Codes 5235 to 5243 (2007).   

During the February 2004 VA examination, forward flexion was 
to 40 degrees without pain.  During the November 2007 VA 
examination, forward flexion was to 38 degrees with no pain, 
both on active and passive motion.  Further, none of the 
medical records show evidence of forward flexion of the 
cervical spine limited to 15 degrees or less; or favorable 
ankylosis of the entire cervical spine.

While the record as reflected in the two VA examinations 
shows that the veteran's range of cervical spine motion was 
restricted on some planes and that he experienced additional 
restriction from pain, he clearly retained a level of 
cervical spine forward flexion motion above 15 degrees even 
when any functional loss due to pain is considered.  Thus, an 
evaluation in excess of 20 percent under the pertinent 
criteria is not warranted.  See DeLuca, supra.

The November 2007 VA examination report shows that a CT scan 
of the cervical spine revealed that there was right neural 
foraminal stenosis at the level of C3-C4 due to degenerative 
changes.  In this regard, the veteran cannot be rated 
separately under Diagnostic Code 5243 (intervertebral disc 
syndrome and under the Diagnostic Code for rating limitation 
of motion of the cervical spine (Diagnostic Code 5242 
(degenerative arthritis of the spine).  These two sets of 
codes each contemplate limitation of motion and therefore a 
separate rating under both is not allowed.  See 38 C.F.R. §§ 
4.14, 4.71, Diagnostic Codes 5290, 5292, 5293; VAOPGCPREC 36-
97; see also Esteban v. Brown, supra.  

The medical evidence does not show that veteran's service-
connected cervical spine disability causes any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel, bladder, or erectile impairment, so as to 
warrant a separate rating.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243, Note (1) (2007).   During the February 
2004 VA examination, the veteran reported that both bowel and 
bladder functions were intact.  At the November 2007 VA 
examination, on review of systems, the examiner noted there 
was no history of any urinary incontinence, urgency, 
retention requiring catheterization, frequency, or nocturia; 
no fecal incontinence; no obstipation; no erectile 
dysfunction; no numbness; no paresthesias; no leg or foot 
weakness; no falls, unsteadiness or visual dysfunction. 

The Board finds that the effects of pain reasonably shown to 
be due to the veteran's cervical spine disability are 
contemplated in the currently assigned 20 percent rating.  
This is reflected in the findings of the two VA examinations 
of February 2004 and November 2007.

During the February 2004 VA examination, the veteran reported 
chronic posterior neck pain, which was intermittent sharp 
pain aggravated by looking up.  On examination, however, 
ranges of motion on all planes were not accompanied by pain, 
except for extension, which was limited to 25 degrees (normal 
being 30 degrees) and associated with posterior neck pain.  
There was no tenderness to palpation of paraspinal muscles, 
bilaterally.  The veteran denied having any weakness or 
numbness in his four extremities.  

During the November 2007 VA examination, the veteran reported 
that he had stiffness and constant severe aching pain; 
however he reported that he had not had a history of fatigue, 
weakness or spasm.  On examination, the examiner made 
objective findings that there was no spasm, atrophy, 
guarding, tenderness, or weakness; however there was pain on 
motion and tenderness. 

There is no indication that pain, due to disability of the 
cervical spine, causes functional loss greater than that 
contemplated by the 20 percent evaluation now assigned.  38 
C.F.R. § 4.40, 4.45; DeLuca v. Brown.  There is not a medical 
and factual basis on which to conclude that there is 
functional loss due to pain involving the veteran's residuals 
of a neck injury, which is sufficient to warrant any 
additional rating for the service-connected disability.  Id.

Based on the foregoing, the Board finds that the 
preponderance of the objective medical evidence of record is 
against the veteran's claim for an initial evaluation in 
excess of 20 percent for his service-connected residuals of a 
neck injury.  Given the nature of the veteran's service-
connected disability as described above, the Board finds that 
there is no basis under any of the diagnostic codes discussed 
above for awarding an evaluation higher than the 20 percent 
rating already in effect for the residuals of a neck injury.  
Should the veteran's disability picture change in the future, 
he may be assigned a higher evaluation.  See 38 C.F.R. § 4.1 
(2007).  At present, however, there is no basis for a higher 
evaluation.
  
Because the Board finds that the veteran's service-connected 
residuals of a neck injury does not meet the criteria for a 
rating greater than that currently assigned, a higher rating 
is not warranted, and the reasonable doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  Although the evidence shows some limitation of 
motion of the residuals of a neck injury due to the service-
connected disability, there is no evidence that the nature 
and severity of the symptoms are beyond what is contemplated 
by the applicable criteria.  The veteran has submitted no 
evidence showing that his service-connected residuals of a 
neck injury has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that the 
disorder has necessitated frequent periods of 
hospitalization.  Though the November 2007 examiner found 
that the neck pain resulted in significant effects on the 
veteran's occupation, this is reflected in the 20 percent 
schedular rating already assigned.
 
Thus, based on the record, the Board finds that the currently 
assigned 20 schedular rating adequately addresses, as far as 
can practicably be determined, the average impairment of 
earning capacity due to the veteran's service-connected 
residuals of a neck injury.  See 38 C.F.R. § 4.1; Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability evaluation itself is recognition that industrial 
capabilities are impaired).  Therefore, in the absence of 
such factors, the criteria for submission for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2007) have not 
been met.

B.  Residuals of Left Ring Finger Fracture

The veteran's residuals of left ring finger fracture have 
been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5227, 
which contemplates ankylosis of the ring or little finger.  
Under Diagnostic Code 5227, a noncompensable evaluation is 
warranted for unfavorable or favorable ankylosis of the ring 
finger.  Thus Diagnostic Code 5227 cannot serve as a basis 
for an initial disability rating in excess of the existing 
noncompensable rating.

The Rating Schedule also indicates that if the ring finger is 
ankylosed, VA may consider whether the disability is 
analogous to amputation, or whether the disability results in 
the limitation of motion of other digits, or otherwise 
interferes with the overall function of the hand.  See Note 
following 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2007).  

In this regard, amputation of the ring finger warrants a 10 
percent evaluation if without metacarpal resection at the 
proximal interphalangeal joint, or proximal thereto.  A 20 
percent evaluation is warranted for amputation of the ring 
finger with more than one half of the bone lost.  38 C.F.R. § 
4.71a, Diagnostic Code 5155.
 
38 C.F.R. § 4.71a, Diagnostic Code 5230 contemplates 
limitation of motion of the ring or little finger.  Under 
Diagnostic Code 5230, a noncompensable evaluation is 
warranted for any limitation of motion of the ring finger.  
Thus Diagnostic Code 5230 cannot serve as a basis for an 
initial disability rating in excess of the existing 
noncompensable rating.

The report of a February 2004 VA examination shows that the 
veteran reported complaints that he could not straighten out 
his left ring finger, but there was no pain or numbness.  
Examination revealed a mild flexion deformity at the PIP 
(proximal interphalangeal) joint of the left right finger.  
The range of motion of the MCP joint was from zero to 40 
degrees.  The PIP joint lacked 10 degrees of extension, and 
flexion was to 85 degrees without pain.  The DIP (distal 
interphalangeal) joint range of motion was from zero to 45 
degrees without pain.  There was no tenderness at the PIP or 
DIP joints.  The report contains an impression of status post 
left ring finger fracture with resultant mild flexion 
deformity at PIP joint of the left ring finger.

The report of a November 2007 VA examination shows that the 
veteran reported complaints that his left ring finger 
manifested persistent pain, which was most pronounced during 
cold weather.  He indicated that this was especially the case 
when he was firing his duty weapon.  The veteran also 
reported complaints of stiffness in addition to pain.  The 
examination report noted that there was no amputation or 
ankylosis, but there was a deformity of the ring finger PIP 
joint.  This was a flexion deformity that could be passively 
but not actively ranged to neutral.  The angulation was five 
degrees.  In other words, the finger lacked 5 degrees of 
having full extension. 

The report noted that there was no gap between thumb pad and 
tips of fingers on attempted opposition of thumb to fingers; 
no gap between finger and proximal transverse crease of hand 
on maximal flexion of finger; no decreased strength for 
pushing, pulling and twisting; and no decreased dexterity for 
twisting, probing, writing, touching, and expression.

On examination of the proximal interphalangeal joint of the 
left ring finger, the active range of motion of flexion of 
that joint was from 5 to 100 degrees.  The passive range of 
motion was from zero to 100 degrees.  There was no additional 
loss of motion on repetitive use of the joint.  The range of 
motion for flexion of the left ring finger distal 
interphalangeal joint was from zero to 80 degrees, active and 
passive.  There was no pain or additional loss of motion on 
repetitive use of the joint.  The diagnosis was left ring 
finger PIP joint capsule calcification, mild.  The examiner 
opined that the problem associated with the diagnosis was 
left ring finger pain, which had significant effects on the 
veteran's usual occupation due to decreased mobility, flexion 
deformity, and pain.  The examiner noted that pain and 
mobility related when the veteran used his firearm, 
especially in cold weather.  

The examiner concluded with an opinion that with respect to 
the left ring finger, the veteran did not have significant 
orthopedic or functional impairments that may limit his 
ability to perform general physical or sedentary employment.  
However, the examiner further opined that the left ring 
finger condition may limit his ability to use his firearm in 
a normal fashion, which may limit his ability to perform 
duties as a police officer whose duties involve handling a 
firearm.
  
The highest maximum rating under the diagnostic code 
pertaining to ankylosis is zero percent.  Thus, the rating 
criteria pertaining to ankylosis cannot serve as the basis 
for an increased rating in this case.  38 C.F.R. § 4.71a, 
Diagnostic Code 5227. Also, an increased rating is not 
warranted under Diagnostic Code 5155, because the evidence 
does not show that the veteran's service-connected left ring 
finger disability is analogous to amputation.  He maintains 
the ability to grasp with his hand, although that ability is 
diminished.  But, a condition analogous to amputation is not 
shown. 38 C.F.R. § 4.71a, Diagnostic Code 5155.

There is a diagnosis of mild left ring finger PIP joint 
capsule calcification and findings of a deformity along with 
complaints of stiffness, decreased mobility and pain, 
especially in cold weather.  The regulations allow for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Additionally, 38 C.F.R. § 4.45 
provides that consideration should also be given to weakened 
movement, excess fatigability and incoordination.  

The most recent medical findings indicate functional loss due 
to pain, stiffness, and loss of mobility.  The most recent VA 
examination report shows that the veteran had persistent pain 
that was almost pronounced during cold weather, especially 
when he was firing his duty weapon.  He also had complaints 
of stiffness in the left ring finger.  The examiner noted 
there were significant effects due to decreased mobility and 
pain, in relation to the use of the veteran's firearm, 
especially in cold weather.  This limited the veteran's use 
of his firearm in a normal fashion.  Thus the veteran's 
disability approximates a disability that is not 
insignificant in nature, even though the usual diagnostic 
code criteria available do not appear to provide for a 
compensable rating.  

The Board concludes, however, that the functions affected and 
anatomical location and symptoms are closely analogous to 
those which would be involved for degenerative arthritis (due 
to trauma) of the involved finger joints.  The recent 
diagnosis shows that the left ring finger disability includes 
capsule calcification of the PIP joint, resulting in a 
flexion deformity along with complaints of stiffness, 
decreased mobility and pain, especially in cold weather.  

These medical facts show that the veteran's ring finger 
disability is very similar to the condition of arthritis.  
Therefore, an evaluation by analogy under the criteria for 
evaluating arthritis due to trauma/degenerative arthritis is 
proper.  See 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5003 
and 5010 (2007).  

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings will be rated as degenerative 
arthritis, which is rated based on limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
When, however, the limitation of motion of the specific joint 
(or joints) involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint or group of minor joints affected by 
limitation of motion, to be combined not added.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003; see also 38 
C.F.R. § 4.59 (2007); Hicks v. Brown, 8 Vet. App. 417, 420 
(1995) (citing Litchenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991)).

The medical evidence discussed above shows that, by analogy, 
the symptomatology of the veteran's left ring finger 
disability does meet the criteria for a 10 percent disability 
rating, but no more.  There is evidence as discussed earlier, 
confirmed by findings, that the joints of the finger are 
affected by limitation of motion, albeit at a noncompensable 
level under appropriate diagnostic codes.  Therefore, a 10 
percent disability rating, but no more, is warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  The Board further 
concludes that there was no period since the award of service 
connection that a rating greater than 10 percent for the 
service-connected residuals of left ring finger fracture was 
warranted.  Fenderson, supra.
 
Further, there is no showing that the veteran's residuals of 
left ring finger fracture reflects so exceptional or unusual 
a disability picture as to warrant the assignment of an 
initial evaluation higher than 10 percent on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  There is 
no indication that the service-connected disability results 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) for any period since 
the grant of service connection.  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

C.  Right Ankle Sprain

The veteran's right ankle sprain has been rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5271, 
which contemplates limited motion of the ankle.  Under 
Diagnostic Code 5271, moderate limitation of motion warrants 
a 10 percent rating; and marked limitation of motion warrants 
a 20 percent rating.  

Normal ankle dorsiflexion is to 20 degrees, with plantar 
flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.
 
During a February 2004 VA examination, the veteran reported 
complaints of chronic right ankle pain mainly affecting the 
lateral malleolar region.  He also had stiffness in the 
morning.  The pain was aggravated by prolonged walking.  

On examination, there was no gross deformity or edema.  Range 
of motion of the ankle was from zero degrees dorsiflexion to 
plantar flexion of 60 degrees, with mild ankle discomfort.  
Inversion was to 10 degrees.  Eversion was to 5 degrees with 
mild ankle pain.  There was tenderness to palpation over 
lateral malleolar region, particularly over the anterior 
talofibular ligament area.  Anterior drawer test and talar 
tilt test were negative.  The veteran had good strength for 
ankle dorsiflexor, plantar flexor, and for inversion and 
eversion.  The veteran's gait was normal without deviation.  
The veteran did not use any device to assist him.  X-ray 
examination showed a normal right ankle.  After examination, 
the report contains an impression of right ankle chronic 
sprain. 

During a November 2007 VA examination, the veteran reported 
complaints of daily pain.  The veteran reported he had no 
functional limitations on standing or walking; no deformity; 
no giving way or instability; no weakness, episodes of 
dislocation, subluxation or locking episodes; no effusion, 
flare-ups or inflammation.  He reported that he did have 
stiffness.  

On examination, the veteran's gait was normal.  Dorsiflexion, 
active and passive, was from zero to 18 degrees, without 
pain.  There was no additional limitation of motion on 
repetitive use.  Plantar flexion, active and passive, was 
from zero to 48 degrees, without pain.  There was no 
additional limitation of motion on repetitive use.  There was 
no ankylosis.  There was pain on palpation of the region 
overlying the right anterior talofibular ligament.

X-ray examination revealed (1) well corticated ossific 
density seen on the lateral view only, dorsal aspect of the 
talus most consistent with an old avulsion fracture; and (2) 
joint effusion.  The report noted that X-ray examination in 
February 2004 concluded with an impression of normal right 
ankle examination.

After examination, the examiner commented that the veteran 
had significant orthopedic (right ankle instability) and 
functional (pain related) impairments that could limit the 
veteran's ability to perform physical employment which may 
include repeated stair climbing or descending, prolonged 
standing or ambulation, running or jumping.  Also, the 
veteran did not have significant orthopedic or functional 
impairments that may limit his ability to perform sedentary 
employment.  The report contains a diagnosis of chronic right 
ankle sprain, moderate.  

Based on the medical evidence above, the Board finds that the 
limitation of motion due to the right ankle sprain 
approximates no more than moderate impairment.  Under the 
relevant criteria, this warrants no more than the existing 10 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.   

In sum, the veteran has subjective daily ankle pain and 
stiffness, with stiffness mostly in the morning.  At the most 
recent examination the examiner found that the veteran did 
not have significant orthopedic or functional impairments; 
and the examiner characterized the sprain as moderate.  The 
Board concludes that this symptomatology approximates no more 
than moderate limitation of motion of the right ankle. As 
such, an initial evaluation in excess of 10 percent is not 
warranted Under Diagnostic Code 5271.  The Board has 
considered rating the veteran's disability using other 
diagnostic codes; however, the Board does not find that a 
rating in excess of 10 percent is warranted considering any 
other relevant diagnostic codes.

The veteran does not have malunion or nonunion of the tibia 
and fibula, ankylosis of the ankle, ankylosis of 
subastragalar or tarsal joint, or malunion of the os calcis 
or astragalus. Therefore, Diagnostic Codes 5262, 5270, 5272, 
and 5273 are not applicable, and no further discussion is 
necessary on these matters.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5262, 5270, 5272, 5273 (2007).

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant. 38 C.F.R. § 4.40.  The Board finds that the effects 
of pain reasonably shown to be due to the veteran's service-
connected right ankle sprain are contemplated in the 10 
percent rating currently assigned.  There is no indication 
that weakness, fatigability, incoordination, or pain on 
movement of a joint causes functional loss greater than that 
contemplated by the 10 percent evaluation assigned by the RO.  
See 38 C.F.R. § 4.40; DeLuca v. Brown, supra.
   
There is no showing that the veteran's right ankle sprain 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an initial evaluation higher than 
10 percent on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(1). There is no indication that the service-
connected disability results in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) for any period since the grant of service 
connection.  Moreover, the condition is not shown to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for residuals of a neck injury is denied.

A 10 percent initial disability rating, and no more, is 
granted for residuals of left ring finger fracture, subject 
to the controlling regulations governing the payment of 
monetary benefits.

Entitlement to an initial disability rating in excess of 20 
percent for a right ankle sprain is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


